  Case 20-10123        Doc 10     Filed 06/01/20 Entered 06/01/20 12:40:35        Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION CHICAGO

 In Re:                                           Case No. 20-10123

 Lucas Martino
                                                  Chapter 7
 Meghan Martino

 Debtors.                                         Hon. Judge LaShonda A. Hunt

     NOTICE OF MOTION OF GLOBAL LENDING SERVICES LLC TO MODIFY
                          AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
          60090

          Zane Zielinski, 6336 North Cicero, Suite 201, Chicago, IL 60646

VIA U.S. MAIL:

          Lucas Martino, 25133 Colligan St, Manhattan, IL 60442

          Meghan Martino, 25133 Colligan St, Manhattan, IL 60442

PLEASE TAKE NOTICE that on June 1, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of Global Lending Services LLC to Modify
Automatic Stay, a copy of which is hereto attached.

Please take notice that on June 18, 20 20 at 11 :00 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any judge sitting in
that judge’s place, and present the attached Motion of Global Lending Services LLC to Modify
Automatic Stay, which has been electronically filed this date with the Clerk of the U.S.
Bankruptcy Court for the Northern District of Illinois, a copy of which is hereby attached and
served upon you by electronic notice or U.S. Mail.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
  Case 20-10123        Doc 10    Filed 06/01/20 Entered 06/01/20 12:40:35           Desc Main
                                   Document     Page 2 of 4




If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.


 Dated: June 1, 2020                              Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on June 1,
2020, before the hour of 5:00 p.m.

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 20-10123          Doc 10     Filed 06/01/20 Entered 06/01/20 12:40:35              Desc Main
                                      Document     Page 3 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION CHICAGO


 In Re:                                               Case No. 20-10123

 Lucas Martino
                                                      Chapter 7
 Meghan Martino

 Debtors.                                             Hon. Judge LaShonda A. Hunt

MOTION OF GLOBAL LENDING SERVICES LLC TO MODIFY AUTOMATIC STAY

          Global Lending Services LLC (hereinafter, “Movant”), a secured creditor herein, by its

attorneys, the law firm of Sottile & Barile, LLC, respectfully requests this Court, pursuant to

Section 362 of the Bankruptcy Code, and such other Sections and Rules as may apply, to enter an

Order modifying the automatic stay to allow Movant to retain possession of its secured

collateral. In support thereof, Movant states as follows:

          1. On April 29, 2020, Lucas Martino and Meghan Martino (“Debtor”) filed a Voluntary

             Petition for Relief under Chapter 7 of the Bankruptcy Code.

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2015 CHEVROLET TRAX motor vehicle bearing a Vehicle

             Identification Number (“VIN”) of KL7CJKSB0FB208233 (the “Vehicle”). (Ex.

             “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtors were required to tender monthly payments to Movant, each in

             the sum of $338.79 with an interest rate of 17.45%. (Ex. “A”).

          4. Debtors have failed to make required payments to Movant due on and after December 5,

             2019, resulting in a default and a total outstanding balance due to Movant from Debtors
  Case 20-10123        Doc 10    Filed 06/01/20 Entered 06/01/20 12:40:35             Desc Main
                                   Document     Page 4 of 4


           in the sum of $14,603.67. Debtors’ Chapter 7 Statement of Intent states that the

           Debtors intend to retain the property and enter into a Reaffirmation Agreement.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtors.

       6. Debtors have not offered, and Movant is not receiving, adequate protection for its

           secured interest or depreciating value.

       7. Debtors have no equity in the Vehicle. The value of the vehicle per NADA is

           $8,445.00. Movant will suffer irreparable injury, harm and damage should it be delayed

           in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

           this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2015 CHEVROLET TRAX

motor vehicle bearing a Vehicle Identification Number (“VIN”) of KL7CJKSB0FB208233;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further

and different relief as this Court deems just and proper.

 Dated: June 1, 2020                                 Respectfully Submitted,

                                                     /s/ Molly Slutsky Simons
                                                     Molly Slutsky Simons (OH 0083702)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Movant
